ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and responses having been made to the show cause order, it is this 16th day of March, 2012
ORDERED, by the Court of Appeals of Maryland, that Andrew J. Kline be, and he is hereby, suspended for three years from the practice of law in the State of Maryland with the suspension to run concurrently with the sanction imposed by the District of Columbia Court of Appeals which commenced on January 13, 2011, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Andrew J. Kline from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).